Exhibit 10.2

 

TOROTEL, INC.

TRANSACTION BONUS PLAN
FOR BOARD MEMBERS

 

1.                                      Purpose.

 

The purpose of this Transaction Bonus Plan for Board Members (this “Plan”) is to
establish a bonus program for members of the Board of Directors (the “Board”) of
Torotel, Inc. (the “Company”) as recommended to the Board by the Governance,
Compensation and Nominating Committee (the “Committee”) in recognition of the
instrumental service the directors will have provided to the Company in
protecting shareholder value in the event of the successful consummation of a
transaction resulting in a change of control of the Company (a “Transaction”).

 

2.                                      Transaction Bonus Awards.

 

(a)                                 Each member of the Board who has been
selected to participate in this Plan, as set forth on Exhibit A (each, a
“Participant”), in the event of the successful consummation of a Transaction and
subject to the terms and conditions specified herein, shall be eligible to
receive from the Company a bonus equal to the amount set forth opposite his or
her name on Exhibit A (a “Transaction Bonus”).

 

(b)                                 A Participant’s Transaction Bonus shall
become fully vested if and only if he continuously serves as a member the Board
through the date of the closing of a Transaction (the “Closing Date”), and shall
be payable in a single lump sum cash payment on the Closing Date, or as soon as
administratively practicable thereafter, but, in either case no later than
March 15 of the calendar year immediately following the calendar year that
includes the Closing Date.

 

(c)                                  Notwithstanding anything contained in this
Section 2 to the contrary, if a Participant ceases to be a member of the Board
for any reason prior to the Closing Date, such Participant shall immediately
forfeit any right to receive a Transaction Bonus under Section 2(a) above and
shall have no further rights under this Plan.

 

3.                                      Plan Administration.

 

This Plan shall be administered by the Committee and the Committee shall have
sole authority to interpret this Plan and to make all other determinations
deemed necessary or advisable for the administration of this Plan. All
determinations and interpretations of the Committee shall be final, binding, and
conclusive as to all persons and shall be afforded the maximum deference upon
judicial review. The Committee (including any member of the Committee) shall not
be personally liable by reason of carrying out his or her duties under this
Plan.

 

4.                                      Section 409A.

 

It is intended that the payments to which Participants are entitled under this
Plan shall be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”) pursuant to the application of the “short-term
deferral exemption” described in Section 1.409A-

 

--------------------------------------------------------------------------------



 

1(b)(4) of the Income Tax Regulations and this Plan shall be interpreted in a
manner that is consistent with this intention.  In the event that any provision
of this Plan is deemed to be subject to Section 409A, the Committee shall
operate this Plan in accordance with the requirements set forth in
Section 409A.  If any provision of this Plan does not comply with the
requirements of Section 409A, the Committee, in exercise of its sole discretion,
may amend or modify this Plan in any manner to the extent necessary to meet the
requirements of Section 409A.

 

5.                                      Right to Amend or Terminate Plan.

 

Except as provided in Section 4 above, this Plan shall not be amended without
the express written consent of each affected Participant. Notwithstanding
anything herein to the contrary, this Plan shall be effective as of the date a
definitive agreement for a Transaction is mutually executed and shall terminate
upon the earliest to occur of (a) the payment of all amounts payable hereunder
or (b) the date of termination of a definitive agreement providing for the terms
and conditions of a proposed Transaction without such transaction being
consummated.

 

6.                                      Applicable Law.

 

This Plan and all action taken under it shall be governed as to validity,
construction, interpretation, and administration by the laws of the State of
Missouri (without regard to the choice of law principles thereof) and any
applicable U.S. federal law.

 

7.                                      ERISA Exemption.

 

This Plan is a bonus program that is exempt from coverage under the Employee
Retirement Income Security Act of 1974, as amended.

 

8.                                      Successors.

 

For purposes of this Plan, the Company shall include any and all successors and
assignees, whether direct or indirect, by purchase, merger, consolidation, or
otherwise, to all or substantially all of the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in this Plan, shall mean the Company, as
herein before defined and any successor, parent corporation or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

9.                                      General Provisions.

 

(a)                                 Nothing contained herein shall give a
Participant any right to any benefit upon termination of service with the
Company. No Participant entitled to a Transaction Bonus under this Plan may
assign, transfer, or in any other way alienate such Transaction Bonus hereunder,
nor shall any Transaction Bonus under this Plan be subject to garnishment,
attachment, execution, or levy of any kind.

 

2

--------------------------------------------------------------------------------



 

(b)                                 Neither the establishment of this Plan, nor
any modification thereof, nor the payment of any Transaction Bonus hereunder,
shall be construed as giving to any Participant or other person any legal or
equitable right against the Company or the Board, or any fiduciary, employee, or
agent of the Company.

 

(c)                                  The Company shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any obligations
it reasonably believes it may have to withhold for federal, state, or local
income or other taxes incurred by reason of payments pursuant to this Plan.

 

(d)                                 Should any provision of this Plan be deemed
or held to be unlawful or invalid for any reason, such fact shall not adversely
affect the other provisions of this Plan unless such determination shall render
impossible or impracticable the functioning of this Plan, and in such case, an
appropriate provision or provisions shall be adopted so that this Plan may
continue to function properly.

 

(e)                                  All announcements, notices, and other
communications regarding this Plan will be made by the Company in writing
(whether in electronic form or otherwise). Except for written amendments to this
Plan or official written communications issued by the Company in connection with
this Plan, Participants may not rely on any representation or statement made by
the Company or its affiliates or any of its or their officers, directors,
employees, or agents, whether written or oral, regarding such participants’
participation in this Plan and any rights thereunder.

 

[The remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------



 

TOROTEL, INC.

TRANSACTION BONUS PLAN FOR BOARD MEMBERS

 

EXHIBIT A

 

Selected Board Member

 

Amount of Transaction Bonus

 

 

 

 

 

Tony Lewis

 

$

237,000

 

 

 

 

 

 

Scott Sill

 

$

270,000

 

 

 

 

 

 

Barry Hendrix

 

$

270,000

 

 

 

 

 

 

Steve Swinson

 

$

200,000

 

 

 

 

 

 

Richard Sizemore

 

$

200,000

 

 

4

--------------------------------------------------------------------------------